—In an action to recover damages *771for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Barone, J.), entered June 4, 1999, which granted the defendants’ respective motions for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with one bill of costs.
The defendant 984 Associates, the owner of the property where the plaintiff slipped and fell, established a prima facie case of its entitlement to judgment as a matter of law. Contrary to the plaintiff’s contention, she failed to raise a triable issue of fact that the defendant 984 Associates had constructive notice of the alleged defective condition which caused her to fall (see, Simmons v Metropolitan Life Ins. Co., 84 NY2d 972; Baum v Knoll Farm, 259 AD2d 456).
The defendant Anvil Contracting Co., the snow removal contractor, was also entitled to judgment as a matter of law, as it owed no duty to the plaintiff (see, Pavlovich v Wade Assocs., 274 AD2d 382). Bracken, J. P., Ritter, Altman and Feuerstein, JJ., concur.